Order of disposition, Family Court, New York County (Sarah Schechter, J.), entered on or about May 25, 2000, placing the subject child with petitioner agency for a period of 12 months, upon a finding of neglect, unanimously affirmed, without costs.
The finding that respondent inflicted excessive corporal punishment on the child is supported by a preponderance of the evidence adduced at the fact-finding hearing, including the child’s sworn, in camera, testimony, consistent with her prior statements as testified to by petitioner’s social workers, that respondent repeatedly hit her with various objects, causing her to bleed or leaving marks (see Matter of J. Children, 220 AD2d 219). No basis exists to disturb Family Court’s findings of credibility (see Matter of Christina F., 74 NY2d 532, 536-537; Matter of Kim HH., 239 AD2d 717). Examination of the child in camera, out of respondent’s presence but in the presence of respondent’s attorney, who cross-examined the child after being given time to discuss the child’s testimony with respondent, was properly based on the social worker’s affidavit that respondent’s abuse of the child compromised the child’s ability to give clear and accurate testimony in respondent’s presence. Concur — Tom, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.